Citation Nr: 0212689	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-05 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied a claim 
to reopen a previously denied claim for service connection 
for bilateral defective hearing.  

By way of history, a May 1946 RO rating decision had denied 
entitlement to service connection for pain in the ears and 
deafness.  By letter dated in May 1946, the RO notified the 
veteran of this decision.  The veteran did not enter a notice 
of disagreement with this decision and it became final.  

In October 1999, the veteran effectively filed a claim to 
reopen the previously denied claim of entitlement to service 
connection for bilateral defective hearing.  As noted above, 
in the January 2000 rating decision, the RO denied the claim 
for service connection on the basis that the requisite new 
and material evidence to reopen the claim had not been 
presented.  

In April 2002, the veteran and his spouse appeared at a 
hearing at the RO before the undersigned Board Member.  The 
transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, requested all relevant evidence designated by 
the veteran, and provided him a VA medical examination and 
medical nexus opinion in order to assist him in 
substantiating his claim for VA compensation benefits. 

2.  In a May 1946 rating decision, the RO denied entitlement 
to service connection for pain in the ears and deafness; the 
veteran was duly notified of the decision by a letter dated 
later that month, but did not enter notice of disagreement 
with this decision within one year of such notice.  

3.  The evidence associated with the claims file subsequent 
to the May 1946 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for bilateral defective hearing. 

4.  The competent medical evidence of record demonstrates 
that the veteran's current bilateral defective hearing is the 
result of disease or injury incurred in service.  


CONCLUSIONS OF LAW

1.  The RO's May 1946 rating decision denying entitlement to 
service connection for pain in the ears and deafness is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2001).  

2.  The evidence received subsequent to the RO's May 1946 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for bilateral defective hearing have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

3.  The criteria for entitlement to service connection for 
bilateral defective hearing have been met or approximated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000 and implementing regulations apply to claims to 
reopen based on new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decision and statement of the case the RO advised the 
appellant of what must be demonstrated to reopen and 
substantiate on the merits a claim of entitlement to service 
connection for bilateral defective hearing.  In light of the 
decision herein fully granting the benefit sought on appeal, 
the Board does not find that any useful purpose would be 
served by specifically notifying the veteran what evidence VA 
would obtain and what evidence he would need to obtain.  See 
Quartuccio v. Principi¸ 16 Vet. App. at 187.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim.  As additional records have not 
been identified, there is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2), (b)(3) (West Supp. 2001).  The 
veteran was afforded a personal hearing in April 2002 before 
the undersigned member of the Board, sitting at the RO. 

The veteran was provided a VA audiometric examination in July 
2000, which included medical diagnoses and relevant etiology 
opinions regarding current bilateral defective hearing.  The 
Board finds that the record contains sufficient medical 
evidence to make a decision on the appealed claim, so that 
further examination or medical opinion is not necessary to 
decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West 
Supp. 2001).  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

II.  New and Material Evidence to Reopen the Claim

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In this case, in a May 1946 rating decision, the RO denied 
entitlement to service connection for pain in the ears and 
deafness; the veteran was duly notified of the decision by a 
letter dated later that month, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  Therefore, the May 1946 RO rating decision became 
final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the veteran 
in this case filed his claim to reopen in October 1999, prior 
to the August 29, 2001 effective date for regulatory change 
of the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, the RO determined that the requisite new and 
material evidence had not been presented, and did not reopen 
the veteran's claim of entitlement to service connection for 
bilateral defective hearing.  The Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's May 1946 rating decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for bilateral defective hearing.  The 
basis of the May 1946 denial of the claim was that there was 
no evidence of record of pain in the ears or deafness.  The 
new evidence of record since the May 1946 rating decision 
includes: private physician reports recording the veteran's 
history, reflecting current clinical findings, showing 
current diagnoses, and including an opinion regarding the 
etiology of diagnosed sensorineural hearing loss in both 
ears; the veteran's personal hearing testimony regarding 
symptomatology at relevant times; and a VA medical 
examination report reflecting a history, clinical findings, 
diagnoses, and medical etiology opinions on the relevant 
question of whether current bilateral hearing loss is 
associated with disease or injury sustained by the veteran 
during his period of service.  The Board finds that the 
evidence received subsequent to the RO's May 1946 rating 
decision denial is new and material because it provides 
evidence of current disability, inservice disease or injury 
and a nexus between the two.  As a result, the requirements 
to reopen the claim of entitlement to service connection for 
bilateral defective hearing have been met.  Accordingly, the 
veteran's claim is reopened.   

III.  Entitlement to Service Connection for Bilateral 
Defective Hearing

A.  Laws and Regulations

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b) (West Supp. 2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 
38 C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

B.  Factual Background

Service medical records show that on enlistment examination 
dated in October 1943, the veteran's hearing was normal 
bilaterally.  The discharge examination conducted on the date 
of the veteran's separation from service, January 3, 1946, 
showed hearing was normal to whisper and spoken voice to both 
ears.  There is no evidence of an audiometric examination in 
service.  The veteran's DD Form 214 showed that he was an 
electrician's mate while on active duty in the United States 
Navy.  

In January 1946, the veteran filed a claim of entitlement to 
service connection for pain in the ears and deafness.  In May 
1946, the veteran's claim of service connection was denied as 
not shown by the evidence of record.  

In October 1999, the veteran filed to reopen the previously 
denied claim of service connection for bilateral defective 
hearing.  

In December 1999, the veteran submitted records from Quality 
Hearing Aids, dated between September 1992 and November 1997, 
showing audiometric test results and the purchase and repair 
of hearing aids by the veteran.  

VA outpatient treatment records from the audiology clinic 
dated in February 2000, contain a note from L.I., M.S., 
Audiologist.  This note states that the veteran had been seen 
for audiologic evaluation in October 1998, and that the test 
results demonstrated mild to severe sensorineural hearing 
loss in both ears.  The note further stated that "it is more 
likely than not, that based on the patients [sic] history and 
testing completed, that the veterans [sic] current hearing 
loss is, at least in part, related to the acoustic trauma 
suffered during his military experience."  

In a statement from P.B.T., M.D., F.A.C.S., an 
otolaryngologist, dated in May 2000, the veteran was noted to 
have been a patient since October 1997, with a main complaint 
of severe hearing loss in both ears.  Dr. P.B.T. stated that 
his review revealed a moderate to severe bilateral, 
symmetrical, sensorineural hearing loss.  It was opined that 
this type of hearing loss is consistent with a history of 
acoustic trauma.  The doctor noted that he has had many 
patients like the veteran who are veterans of World War II, 
with a history of service related loud noise exposure.  It 
was noted that the veteran worked in engine rooms and 
subsequently incurred the aforementioned hearing loss, 
treated with hearing aids (1947).  Dr. P.B.T. concluded that, 
by history and exam, it appears more likely than not the 
veteran's deficit is a result of his war service experience 
with acoustic trauma.  

In July 2000, the veteran underwent a VA audiometric 
examination conducted and reviewed by an audiologist, and an 
ear disease examination conducted by a physician.  In the 
report of the audiometric examination, the examiner noted 
that the veteran's claims file was reviewed for audiological 
data.  The examiner concluded that the claims file well 
documented the veteran's noise history from the ship's engine 
room.  The examiner noted that the veteran's claims file 
showed that he complained of hearing loss on March 22, 1946 
and May 1, 1946, and that the veteran reported having worn 
hearing aids since at least 1950.  The veteran denied 
significant occupational noise exposure post-service in his 
work as an electrician, and he denied recreational noise 
exposure.  

At the time of this examination, the following pure tone 
threshold levels were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
70
75
LEFT
45
55
70
70
80

The diagnosis was bilateral sensorineural hearing loss (Pure 
tone assessment suggested to the examiner a moderately severe 
loss bilaterally).  The audiologist-examiner opined that it 
is as likely as not that at least some of the veteran's 
hearing loss is the result of his military noise exposure.  

In the report of the July 2000 VA Ear Disease examination, 
the diagnosis was bilateral hearing loss.  The physician who 
conducted the examination referred to the VA audiology 
examination for the opinion regarding the etiology of the 
veteran's bilateral hearing loss.  

The veteran and his spouse appeared at a hearing before the 
undersigned in April 2002.  The veteran testified that his 
hearing was in excellent condition prior to service, but that 
he experienced significant noise exposure during service by 
virtue of having spent his work days in the engine rooms of 
ships, and having fired a 20 millimeter gun during the 
invasion of the Philippines, all without ear protection.  He 
stated that when he left service, he saw an audiologist in 
1947 because of a ringing in his ears, and the audiologist 
suggested that he wear hearing aids.  He stated that he has 
been wearing them ever since.  

C.  Analysis

The results of the July 2000, VA audiometric examination 
confirm that the veteran has bilateral defective hearing for 
VA purposes.  38 C.F.R. § 3.385.  

The veteran claims that his current bilateral defective 
hearing is the result of acoustic trauma experienced by him 
in service.  The record contains three medical opinions that 
support this theory.  The most compelling of which comes from 
the report of the July 2000 VA audiometric examination that 
was conducted for the specific purpose of determining the 
extent and etiology of the veteran's hearing loss.  The VA 
audiology examiner concluded that the veteran had bilateral 
defective hearing for VA purposes and that it was as likely 
as not that at least some of the 


veteran's hearing loss was the result of his military noise 
exposure.  This opinion was based upon an extensive medical 
history, a review of the claims file, and an audiometric 
examination.  In forming this opinion, the examiner 
presumably drew from his own experiences as an audiologist 
and noted the conclusions that were reached by other 
examiners/physicians on the subject.  The audiologist's 
opinion was essentially ratified by the physician who 
conducted the July 2000 ear disease examination.  Normally, 
the Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  
In this case, however, the audiologist stated affirmatively 
that the claims file, including the veteran's service medical 
records and post-service medical records, had been reviewed.  
As audiologist and physician, these VA health care providers 
had the medical expertise to give an opinion as to what they 
believed to have been the source of the veteran's hearing 
loss.  This case appears to be more analogous to Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  In that case, 
the examiner did not merely transcribe the veteran's 
statements, but rather arrived at a medical conclusion based 
on the evidence.  In any event, the VA examiners' opinion was 
made by competent medical experts and the Board is not free 
to substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's ears in the form of 
acoustic trauma, and that the veteran currently has bilateral 
defective hearing.  Hickson elements (1) and (2) are 
accordingly met.  With respect to Hickson element (3), 
medical nexus evidence, the Board finds that the competent 
medical evidence of record clearly supports the finding that 
the current bilateral defective hearing is etiologically 
related to the in-service injury.  There is no compelling 
medical evidence against the claim.  Thus, the Board 
concludes that the veteran's claim for service connection for 
bilateral defective hearing is granted.




ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral defective hearing is granted. 

An appeal for entitlement to service connection for bilateral 
defective hearing is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

